Exhibit 10.2

NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.


STOCK OPTION AND SUBSCRIPTION AGREEMENT

This STOCK OPTION AND SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of
January 25, 2005, by and between BULLDOG TECHNOLOGIES INC. (the “Company”),
whose business address is Suite 301, 11120 Horseshoe Way, Richmond, British
Columbia, Canada V7A 5H7, and ________________, whose address is
________________________ (the “Optionee”).


RECITALS


WHEREAS:

A.     The Company wishes to grant stock options to purchase an aggregate of
__________ shares of the Company’s common stock to the Optionee as an incentive
for the Optionee in carrying out the duties and responsibilities of an employee
of the Company.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration and the sum of One ($1.00) Dollar now paid by the
Optionee to the Company (the receipt and sufficiency whereof is hereby
acknowledged), it is hereby agreed by and between the parties as follows:

1.1 In this Agreement, the following terms shall have the following meanings:


  (a) “Exercise Payment” means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;


  (b) “Exercise Price” means $1.70;


  (c) “Expiry Date” means January 25, 2010;


  (d) “Notice of Exercise” means a notice in writing addressed to the Company at
its address first recited (or such other address of the Company as may from time
to time be notified to the Optionee in writing), substantially in the form
attached as Exhibit “A” hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;


--------------------------------------------------------------------------------

2

  (e) “Options” means the irrevocable right and option to purchase, from time to
time, all, or any part of the Optioned Shares granted to the Optionee by the
Company pursuant to Section 1.2 of this Agreement;


  (f) “Optioned Shares” means the common shares of the Company, subject to the
Options;


  (g) “Questionnaire” means the Prospective Investor Suitability Questionnaire
attached as Exhibit “B” hereto;


  (h) “Securities” means, collectively, the Options and the Optioned Shares;


  (i) “Shareholders” means holders of record of the Shares;


  (j) “Shares” means the common shares in the capital stock of the Company;


  (k) “U.S. Person” shall have the meaning ascribed thereto in Regulation S
under the 1933 Act, and for the purpose of the Agreement includes any person in
the United States; and


  (l) “Vested Options” means the Options that have vested in accordance with
Section 1.4 of this Agreement.


1.2     The Company hereby grants to the Optionee as an incentive and in
consideration of carrying out his duties as an employee of the Company, subject
to the terms and conditions hereinafter set forth, Options to purchase a total
of _________________ (__________) Optioned Shares at the Exercise Price.

1.3     The Optionee must complete, sign and return to the Company the
Questionnaire.

1.4     The Options shall vest over thirty-six months beginning on February 25,
2005, with a total of ________________________ (_______) Options vesting each
month for the first thirty-five months and _________________________ (_____)
Options vesting in month thirty-six.

1.5     The Options shall, at 5:00 p.m. (Vancouver time) on the Expiry Date,
forthwith expire and be of no further force or effect whatsoever.

1.6     In the event of the death of the Optionee on or prior to the Expiry
Date, the Vested Options, or such part thereof as remains unexercised, may be
exercised by the personal representative of the Optionee at any time prior to
5:00 p.m. (Vancouver time) on the first anniversary of the date of death of the
Optionee or prior to 5:00 p.m. (Vancouver time) on the Expiry Date, whichever is
the earlier. In the event of the death of the Optionee on or prior to the Expiry
Date, all of the Options which have not vested as of the date of death of the
Optionee shall immediately expire and be of no further force or effect
whatsoever.

1.7     In the event the Optionee ceases to be a director, an employee or a
consultant of the Company, all of the Options which have not vested as of the
date upon which the Optionee ceases to be a director, an employee or a
consultant of the Company shall immediately expire and be of no further force or
effect whatsoever.

--------------------------------------------------------------------------------

3

1.8     Subject to the provisions hereof, the Vested Options shall be
exercisable in whole or in part (at any time and from time to time as aforesaid)
by the Optionee or his personal representative giving a Notice of Exercise
together with the Exercise Payment by cash or by certified cheque, made payable
to the Company.

1.9     Upon the exercise of all or any part of the Vested Options and upon
receipt by the Company of the Exercise Payment, the Company shall cause to be
delivered to the Optionee or his personal representative, within ten (10) days
following receipt by the Company of the Notice of Exercise, a certificate in the
name of the Optionee or his personal representative representing, in aggregate,
the number of Optioned Shares specified in the Notice of Exercise.

1.10     Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement.

2. Acknowledgements of the Optionee


2.1     The Optionee acknowledges and agrees that:

  (a) none of the Options or the Optioned Shares have been registered under the
1933 Act or under any state securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;


  (b) the Company has not undertaken, and will have no obligation, to register
any of the Securities under the 1933 Act;


  (c) the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the “SEC”) in compliance or intended compliance with applicable securities
legislation (collectively, the “Company Information”);


  (d) the decision to execute this Agreement and acquire the Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of the Company Information (the receipt of which is
hereby acknowledged);


  (e) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;


--------------------------------------------------------------------------------

4

  (f) there is no government or other insurance covering the Securities;


  (g) there are risks associated with an investment in the Securities;


  (h) the Company has advised the Optionee that the Company is relying on an
exemption from the requirements to provide the Optionee with a prospectus and to
sell the Securities through a person registered to sell securities under the
Securities Act (British Columbia) (the “B.C. Act”) and, as a consequence of
acquiring the Securities pursuant to this exemption, certain protections, rights
and remedies provided by the B.C. Act, including statutory rights of rescission
or damages, will not be available to the Optionee;


  (i) the Optionee and the Optionee’s advisor(s) (if applicable) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the acquisition of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;


  (j) the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the acquisition of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);


  (k) the Company is entitled to rely on the representations and warranties and
the statements and answers of the Optionee contained in this Agreement and in
the Questionnaire;


  (l) the Optionee will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Optionee contained herein or in any document furnished by the
Optionee to the Company in connection herewith (including, without limitation,
the Questionnaire) being untrue in any material respect or any breach or failure
by the Optionee to comply with any covenant or agreement made by the Optionee to
the Company in connection therewith;


  (m) none of the Securities are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Optionee that
any of the Securities will become listed on any stock exchange or automated
dealer quotation system; except that currently certain market makers make market
in the common shares of the Company on the OTC Bulletin Board service of the
National Association of Securities Dealers, Inc.;


--------------------------------------------------------------------------------

5

  (n) the Company will refuse to register any transfer of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;


  (o) the Optionee has been advised to consult the Optionee’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


  (i) any applicable laws of the jurisdiction in which the Optionee is resident
in connection with the distribution of the Securities hereunder, and


  (ii) applicable resale restrictions; and


  (p) this Agreement is not enforceable by the Optionee unless it has been
accepted by the Company.


3. Representations, Warranties and Covenants of the Optionee


3.1     The Optionee hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
closing) that:

  (a) the Optionee is resident in the United States;


  (b) the Optionee has received and carefully read this Agreement and the
Questionnaire;


  (c) the Optionee has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Optionee enforceable against
the Optionee in accordance with its terms;


  (d) the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;


  (e) the Optionee (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and can
afford the complete loss of such investment;


  (f) the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;


--------------------------------------------------------------------------------

6

  (g) the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;


  (h) the Optionee understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Agreement and the Questionnaire, and agrees that if
any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Optionee shall promptly notify the Company;


  (i) all information contained in the Questionnaire is complete and accurate
and may be relied upon by the Company, and the Optionee will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;


  (j) the Optionee is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Optionee has not
subdivided its interest in the Securities with any other person;


  (k) the Optionee is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;


  (l) the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to invest in the
Securities and the Company;


  (m) the Optionee is an “Accredited Investor”, as the term is defined under
Regulation D of the 1933 Act, or the Optionee agrees that the Options are not
being offered as part of a public offering and that the Optionee has had access
to information about the Company equal to the information that would have been
contained in a registration statement filed by the Company and the Optionee has
received and reviewed copies of all of the Company’s filings with the SEC;


  (n) the Optionee understands and agrees that none of the Options or the
Optioned Securities have been or will be registered under the 1933 Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;


--------------------------------------------------------------------------------

7

  (o) it understands and agrees that the Company will refuse to register any
transfer of the Optioned Securities not made in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act;


  (p) the Optionee is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;


  (q) no person has made to the Optionee any written or oral representations:


  (i) that any person will resell or repurchase any of the Securities;


  (ii) that any person will refund the purchase price of any of the Securities;
or


  (iii) as to the future price or value of any of the Securities; and


  (r) the Optionee is an employee of the Company.


4. Acknowledgement and Waiver


4.1     The Optionee has acknowledged that the decision to purchase the
Securities was solely made on the basis of publicly available information
contained in the Company Information. The Optionee hereby waives, to the fullest
extent permitted by law, any rights of withdrawal, rescission or compensation
for damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.

5. Legending of Subject Securities


5.1     The Optionee hereby acknowledges that that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

  NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.


--------------------------------------------------------------------------------

8

5.2     The Optionee hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

6. Costs


6.1     The Optionee acknowledges and agrees that all costs and expenses
incurred by the Optionee (including any fees and disbursements of any special
counsel retained by the Optionee) relating to the acquisition of the Securities
shall be borne by the Optionee.

7. Governing Law


7.1     This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Optionee
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

8. Survival


8.1     This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the shares underlying the Options by the Optionee
pursuant hereto.

9. Assignment


9.1     This Agreement is not transferable or assignable.

10. Counterparts and Electronic Means


10.1     This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first above written.

11. Severability


11.1     The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

--------------------------------------------------------------------------------

9

12. Entire Agreement


12.1     Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

13. Effectiveness


13.1     This Agreement shall be deemed to be effective following the delivery
by the Optionee to the Company of two fully executed copies of this Agreement
and the Questionnaire.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.


BULLDOG TECHNOLOGIES INC.

By: _____________________________
John Cockburn, Director


SIGNED, SEALED and DELIVERED by ________________________________
in the presence of:


___________________________
Signature

___________________________
Print Name

___________________________
Address

___________________________

___________________________
Occupation )
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








_________________________________



--------------------------------------------------------------------------------




EXHIBIT A

To: Bulldog Technologies Inc.
301 - 11120 Horseshoe Way
Richmond, British Columbia
Canada V7A 5H7


NOTICE OF EXERCISE

        This Notice of Exercise shall constitute proper notice pursuant to
Section 1.7 of that certain Stock Option Agreement (the “Agreement”) dated as of
January 25, 2005, between Bulldog Technologies Inc. (the “Company”) and the
undersigned.

        The undersigned hereby elects to exercise Optionee’s option to purchase
______________ shares of the common stock of the Company at a price of US$1.70
per share, for aggregate consideration of US$___________, on the terms and
conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 1.7 of the Agreement,
accompanies this notice.

        The Optionee hereby directs the Company to issue, register and deliver
the certificates representing the shares as follows:

Registration Information:

___________________________________
Name to appear on certificates

___________________________________
Address

___________________________________


___________________________________ Delivery Instructions:

______________________________________
Name

______________________________________
Address

______________________________________


______________________________________
Telephone Number


DATED at ____________________________________, the ________ day of
_________________, _______.



__________________________________________
(Name of Optionee - Please type or print)


__________________________________________
(Signature and, if applicable, Office)

__________________________________________
(Address of Optionee)

__________________________________________
(City, State, and Zip Code of Optionee)

__________________________________________
(Fax Number)

--------------------------------------------------------------------------------




EXHIBIT B


ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

The Optionee covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Optionee satisfies)

Category 1
          
          
          

Category 2
          

Category 3
          
          
          
          

Category 4
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          

Category 5
          
          

Category 6

Category 7
          
          
          

Category 8 An organization described in Section 501(c)(3) of the United States
Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of
acquiring the Units, with total assets in excess of US$5,000,000;

A natural person whose individual net worth, or joint net worth with
that person's spouse, on the date of purchase exceeds US$1,000,000;

A natural person who had an individual income in excess of
US$200,000 in each of the two most recent years or joint income with
that person's spouse in excess of US$300,000 in each of those years
and has a reasonable expectation of reaching the same income level in
the current year;

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act acting in its individual or
fiduciary capacity; a broker dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934 (United States); an insurance
company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in
Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958
(United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political
subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (United States) whose investment decisions are
made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance
company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed
plan, whose investment decisions are made solely by persons that are
accredited investors;

A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United
States);

A director or executive officer of the Company;

A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii)
under the 1933 Act;

An entity in which all of the equity owners satisfy the requirements
of one or more of the foregoing categories;

The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______ day of _______________, 2005.

If an Individual:

____________________________________
Signature

____________________________________
Print or Type Name

____________________________________
Social Security/Tax I.D. No.